Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed by the Applicant on 6/24/21 is acknowledged.

Drawing
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, for claim 2, the limitation of “wherein the distal end face comprises a slope facing toward the incident surface” must be shown or the feature(s) canceled from the claim(s). It is not clear how the surface/slope 11b faces the incident surface as illustrated in the instant Figures. The Figures do not show the above limitation. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The specification is objected to, because of the following informalities: It is not clear in [0039]: The distal end face 11b may thus be a slope facing toward the incident surface 11a or backward, as to how the slope faces towards the incidence surface?
This aspect is also not shown in the drawings. The incident surface looks to be a vertical surface 11a, and the distal slope is upwards, therefore it is not clear how the distal end face 11b be a slope facing towards the incidence surface? (See for example from instant drawing 5 below, appropriate correction is needed).


    PNG
    media_image1.png
    547
    758
    media_image1.png
    Greyscale

 			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriate correction is needed. For purposes of examination, the distal end is considered as a slope that faces upwards.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (US 20150198758) in view of Fujita (US 20130051075)
Regarding claim 1, Yamamura teaches an illumination device (Fig.11) comprising:
a transparent light guide plate comprising an end face comprising an incident surface (facing light emitter 40 in [0035]), and a bend located between the incident surface and a distal end face opposite to the incident surface; and a light source 40 facing the incident surface. 





    PNG
    media_image2.png
    662
    581
    media_image2.png
    Greyscale


Yamamura teaches a well-known L-shaped light guide ([0054]), but does not teach wherein the light guide plate comprises:
a plurality of first prisms on a first surface of the light guide plate extending from the incident surface to the bend, the plurality of first prisms being configured to reflect light emitted from the light source and entering the light guide plate through the incident surface and emit the light in a downward direction through a second surface opposite to the first surface;
a plurality of second prisms on a third surface of the light guide plate extending from the distal end face to the bend, the third surface comprising a surface of the light guide plate facing in an outward direction, the plurality of second prisms being configured to reflect light emitted from the light source and entering the light guide plate through the 
However it is well known in the art to use reflective prisms to redirect light as disclosed in Fujita as shown below (Drawing 3 of Fujita below, which is relied upon for the reflective prisms. The shapes of the prisms 13 or 14 in instant Fig.5 is relied upon in the rejection), wherein a plurality of first prisms on a first surface of the light guide plate extending from the incident surface to the bend, the plurality of first prisms being configured to reflect light emitted from the light source and entering the light guide plate through the incident surface and emit the light in a downward direction through a second surface opposite to the first surface;

    PNG
    media_image3.png
    571
    538
    media_image3.png
    Greyscale

and further wherein a person of ordinary skill in the art can tilt Fujita’s structure such that  a plurality of second prisms on a third surface of the light guide plate extending from the distal end face to the bend, the third surface comprising a surface of the light guide plate facing in an outward direction, the plurality of second prisms being 





    PNG
    media_image4.png
    721
    544
    media_image4.png
    Greyscale

Therefore from the teachings of Fujita, and based on design requirements wherein a particular orientation of light emission is needed for a particular application, such as an L-shaped lamp that is desired to have lighting in vertical/sideways/upward or 

















    PNG
    media_image2.png
    662
    581
    media_image2.png
    Greyscale

  Yamamura’s illumination device as shown above.

    PNG
    media_image5.png
    756
    443
    media_image5.png
    Greyscale

Fujita’s illumination device disposed in two different directions as shown above.
fourth surface, the plurality of third prisms being configured to reflect light entering the light guide plate and emit the light in the outward direction through the third surface to display the predetermined pattern.              
However from the teachings of Fujita regarding reflective prismatic structures,                                                       
   it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add reflective prismatic structures on the fourth surface, based on the desired design and light orientation in order to achieve illumination in the third direction (see Fig.3 below).













    PNG
    media_image6.png
    682
    433
    media_image6.png
    Greyscale

Regarding claim 7, Yamamura in view of Fujita teaches an illumination device wherein an intersection of the second surface and the third surface opposite an intersection of the first surface and the fourth surface comprises a chamfered surface (dictionary meaning of chamfered is: cut away (a right-angled edge or corner) to make a symmetrical sloping edge) of the light guide plate at the bend (see shape 

    PNG
    media_image7.png
    56
    71
    media_image7.png
    Greyscale
 in Fig.11 of Yamamura).

 	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura in view of Fujita and further in view of Fukui (US 20160209575)
Regarding claim 2, Yamamura in view of Fujita teaches the invention set forth in claim 1 above but is silent regarding the distal end face comprises a slope facing toward the incident surface (see 112 rejection above).
 Fukui teaches a light guide with the distal end face comprises a slope facing (slope of distal end 13 facing upward in Fig.6A and 6D, [0039] - -  toward the incident surface - - , see 112 rejection above).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use an upward facing slope for the distal surface, as disclosed in Fukui in order to achieve upward illumination in the device of Yamamura in view of Fujita.

Regarding claim 9, Yamamura in view of Fujita teaches an illumination device wherein an intersection of the second surface and the third surface opposite an intersection of the first surface and the fourth surface comprises a chamfered surface (dictionary meaning is: cut away (a right-angled edge or corner) to make a symmetrical sloping edge) 
of the light guide plate at the bend (see shape 
    PNG
    media_image7.png
    56
    71
    media_image7.png
    Greyscale
 in Fig.11 of Yamamura).

Claims 4, 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura in view of Fujita and further in view of McCollum (US 20050072032, cited previously)
Regarding claim 4, Yamamura in view of Fujita teaches the invention set forth in claim 1 above but is silent the light guide plate comprises a second incident surface on one of side surfaces of the light guide plate extending from the bend to the distal end face and adjacent to the distal end face, the illumination device further comprises a second light source facing the second incident surface, and each of the plurality of third prisms comprises a reflection surface facing the second light source to reflect light emitted from the second light source and entering the light guide plate through the second incident surface and emit the light through the third surface.
McCollum teaches an illumination device in other embodiments (such as in Fig. 44 to Fig.52 and Fig.7) wherein the light guide plate comprises a second incident surface (two sides of the light guide each with a light source at its incidence surface).
Therefore from the teachings of McCollum it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the well-known technique of forming light source on both sides of the light guide in the embodiment of Fig. 14, on one of side surfaces of the light guide plate extending from the bend to the distal end face and adjacent to the distal end face, the illumination device further includes comprises a second light source facing the second incident surface, and optionally form the reflective prismatic surfaces such that each of the plurality of third prisms comprises a reflection surface facing the second light source 
Regarding claim 5, Yamamura in view of Fujita and  McCollum teaches an illumination device wherein the light source emits light having comprising a color different from a color of light emitted from the second light source in order to achieve virtually any desired colored light output distribution ([0095] in McCollum).
Regarding claims 10 and 11, Yamamura in view of Fujita and McCollum teaches an illumination device wherein an intersection of the second surface and the third surface opposite an intersection of the first surface and the fourth surface comprises a chamfered surface (dictionary meaning is: cut away (a right-angled edge or corner) to make a symmetrical sloping edge) of the light guide plate at the bend (see shape 
    PNG
    media_image7.png
    56
    71
    media_image7.png
    Greyscale
 in Fig.11 of Yamamura).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McCollum (US 20050072032, cited previously) and further in view of Smith (US 20190239660)
Regarding claim 8, McCollum teaches an illumination device (at least Fig.14), comprising:
a transparent light guide plate (the entire L shaped plate in Fig.14)  comprising an end face comprising an incident surface (face wherein light source 3 is located,[0077]), and 

McCollum does not teach the light guide plate comprises: a plurality of first prisms on a first surface of the light guide plate extending from the incident surface to the bend, the plurality of first prisms being configured to reflect light emitted from the light source and entering the light guide plate through the incident surface and emit the light in a downward direction through a second surface opposite to the first surface,
a plurality of second prisms on a third surface of the light guide plate facing in an outward direction not facing the exhibition target and extending from the distal end face to the bend, the plurality of second prisms being configured to reflect light emitted from the light source and entering the light guide plate through the incident surface and emit the light in an inward direction through a fourth surface opposite to the third surface, and
a plurality of third prisms arranged in a predetermined pattern on the fourth surface, the plurality of third prisms being configured to reflect light entering the light guide plate and emit the light in the outward direction through the third surface to display the predetermined pattern.
However McCollum teaches in other embodiments a plurality of prism arrangements on the surfaces of the light guide in order to reflect or deflect light in a desired direction (see Fig.19, Fig.21, Fig.18, Fig.20 and Fig.41-43). 
A person of ordinary skill in the art will be motivated to use the prismatic reflective surfaces in Figures such as in: Fig.19, Fig.21, Fig.18, Fig.20 or Fig.41-43 on the two sides of the L-shaped light guide sections in Fig.14 of McCollum as shown 



    PNG
    media_image8.png
    495
    407
    media_image8.png
    Greyscale

 Fig.14 and Fig.19 of McCollum is shown above.
The arrow pointing to the surface of lower Fig.19 in the Figure above, corresponds to the first surface and the limitations for the first prisms/ first surface/down direction. 



 The arrow pointing to the surface of upper Fig.19 in the Figure above, corresponds to the third prisms and outward direction. 

Therefore from the teachings of Fig.14 of McCollum , a person of ordinary skill would be motivated to consider modifying by the embodiments for example from Fig.19, 21, 18, 20 or Fig.41-43 McCollum,( as illustrated in the Figure above),  and therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the technique of forming prismatic reflective elements of Fig.19, 21, 18, 20 or Fig.41-43 in McCollum on the desired light guide surfaces of Fig.14 of McCollum in order to control the emission direction of light ([0005], [0079], [0100] in McCollum).
Further McCollum does not teach the use of its light guide in an exhibition apparatus.
Smith teaches the use of a light guide and a light source in an exhibition apparatus (Fig.6, Fig.9, Fig.14 and Fig.1-5 and Fig.16), comprising: a mount 302 (Fig. 3) on which an exhibition target is mountable; and an illumination device configured to illuminate the exhibition target,


    PNG
    media_image9.png
    309
    345
    media_image9.png
    Greyscale

See light guide 1400 in Fig.14 of Smith above ([0110])
 wherein the illumination device (light source 510, Fig.4,[0057]) comprises a section from the incident surface (surface of 502 facing the light source 510, in Fig.4) to the bend (bend is where 504 is indicated in Fig.5, wherein the light plate 500 has an L-shape of sides 504 and 534 in Fig.5) extending from back (where LED is located is the back) to front (vertical section 534  is the front), and a section from the distal end face (top most end of 534) to the bend (bend is 504 in Fig.5,[0064],[0071] regarding L-shape of the light guide plate) located in front of the exhibition target (See Fig.1-5 wherein the light guide 500 is formed at the edge of the rack, and the vertical portion 534 of the L-shaped light guide is facing the products on the rack 302 in Fig.3). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the bent light guide configuration of McCollum in combination with the product display frames as disclosed in Smith, in order to achieve illumination of product areas in the desired orientations (Abstract of Smith).


 						Other art
US 8337034
Response to Arguments
The arguments filed by the Applicant on 6/24/21 is acknowledged and is moot in light of new grounds of rejection with Yamamura in view of Fujita for rejection of claim 1 and McCollum in view  of Smith teaches the limitations of claim 8. Detailed description and drawings are provided throughout the office action for in order to clarify the record with regards to the first, second and third reflective prisms and the amended limitations that include the direction of the outward, downward and inward light orientations. Examiner has respectfully provided step by step illustration of the teachings of Fujita that can be incorporated in Yamamura in order to achieve light emission in desired directions for an L-shaped light guide. Similarly, step by step illustration of the teachings of McCollum that can be modified by the various embodiments of McCollum and combined with a product merchandise rack of Smith is provided in the office action, in order to achieve light emission in desired directions for an L-shaped light guide that faces the products in a product display rack in Smith.
 				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

 				        Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875